Citation Nr: 0003681	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953 
and from August 1954 to October 1955.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The average puretone decibel loss in the left ear is 78, 
and speech recognition in the left ear is 72 percent, which 
test results are assigned a numeric designation of VI.

2.  The appellant's hearing acuity in the right, non-service- 
connected ear is considered normal for rating purposes. 
(numeric designation of I).


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the left ear have not been met. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.21, 
4.85, 4.87(a), Diagnostic Code (DC) 6100 (1998); 64 Fed. Reg. 
25202-25210 (May 11, 1999) (to be codified at 38 C.F.R. § 
4.85 et. seq. (1999))

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board in a decision in May 1995 granted service 
connection for a hearing loss of the left ear.  A rating 
decision by the RO in July 1995 effectuated the Board 
decision, and assigned a noncompensable evaluation as of 
March 5, 1990.

The veteran received a VA audiology examination in August 
1995.  Audiometric testing disclosed that pure tone 
thresholds for the veteran's left ear were 40 decibels at 
1,000 hertz; 65 decibels at 2,000 hertz; 70 decibels at 3,000 
hertz; and 80 decibels at 4,000 hertz.  The average pure tone 
decibel loss for the left ear at 1000, 2000, 3000 and 4000 
hertz was 66.  The audiologist reported that language 
difficulties made the pure tone average and speech 
discrimination scores inappropriate. 

The veteran received another VA audiology examination in June 
1998.  He complained of a hearing loss and tinnitus since 
1951.  He indicated having more difficulty in noisy and 
crowded environments.  Audiometric testing disclosed that 
pure tone thresholds for the veteran's left ear were 55 
decibels at 1,000 hertz; 75 decibels at 2,000 hertz; 85 
decibels at 3,000 hertz; and 100 decibels at 4,000 hertz.  
The average pure tone decibel loss for the left ear at 1000, 
2000, 3000 and 4000 hertz was 78.  His speech recognition 
score was 72.  The pure tone air conduction test was 
interpreted as showing moderate to profound hearing loss from 
250 hertz to 8,000 hertz.  The pure tone bone conduction test 
showed the same results.  Speech reception thresholds were 60 
decibels for the left ear.  The speech recognition test was 
72 percent.

The diagnosis was that the audiological evaluation for the 
left ear indicated moderate to profound hearing loss from 500 
hertz to 4,000 hertz with reduced speech recognition ability 
and normal middle ear function.  The appellant's right ear 
hearing loss was described as from moderate to severe 
sensorineural hearing loss from 500 hertz to 4, 000 hertz 
with reduced speech recognition and normal middle ear 
function.


Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
left ear disorder, and therefore he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations.  
There is no indication of additional medical records that the 
VA failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

Under the schedular rating criteria that became effective 
December 18, 1987, the evaluation of auditory impairment is 
based on the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hz in each ear.  To evaluate 
the degree of disability from organic hearing acuity 
impairment the revised rating schedule establishes 11 
auditory acuity levels from level I, for essentially normal 
hearing acuity, through level XI, for profound deafness. 38 
U.S.C.A. § 1155, 1160 (West 1991); 38 C.F.R. § 4.85 and Part 
4, DCs 6100 to 6110 (1998).

In addition, where service connection is in effect for 
defective hearing in only one ear, in the absence of complete 
bilateral deafness, the nonservice connected ear is 
considered normal.  38 U.S.C.A. § 1160; VAOPGCPREC 32-97 62 
Fed. Reg. 62605 (1997); (Precedent Opinion of the General 
Counsel of the VA). See also 64 Fed. Reg. 25202, 25207 (May 
11, 1999).  In this case, there is no evidence of complete 
deafness in the right ear.  The June 1998 audiometric testing 
demonstrated the appellant's right ear hearing loss to be a 
moderate to severe sensorineural hearing loss with reduced 
speech recognition and normal middle ear function.

In this case, the audiometric findings on the examination in 
August 1995 disclosed an average decibel loss in the left ear 
of 66.  Because the appellant's impaired hearing is service-
connected in only the left ear, in order to determine the 
percentage evaluation from Table VII, the non-service- 
connected ear will be assigned a numeric designation for 
hearing impairment of I (in the absence of complete deafness 
in both ears).  See Boyer v. West, 12 Vet. App. 142 (1999).  
Also, because the examiner had certified that the use of the 
speech discrimination test was not appropriate because of 
language difficulties, the application of Table VIa is 
necessary.  38 C.F.R. § 4.85(c) (1999).  Reference to this 
Table shows that the numeric designation of V is proper for 
the left ear.  A non-compensable disability rating is 
assigned for hearing loss when, as is this case, hearing 
acuity is level I for the better ear and level V for the 
poorer ear.  38 C.F.R. § 4.85, 4.87, DC 6100.

The audiometric findings on the examination in June 1998 
disclosed an average decibel loss in the left ear of 78 and a 
72 percent discrimination rate.  Reference to Table VI shows 
that the numeric designation of left hearing impairment is 
VI.  A non-compensable disability rating is assigned for 
hearing loss when, as in this case, hearing acuity is level I 
for the better ear and level VI for the poorer ear.  38 
C.F.R. § 4.85, 4.87, DC 6100.

It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  Application of those revised 
criteria yields no change in the zero-percent rating for the 
appellant's hearing loss.  The rating criteria applicable to 
this case were not altered by the amendments.  Thus, it is 
possible to proceed without prejudice to the appellant. 64 
Fed. Reg. 25202-25210 (May 11, 1999) (to be codified at 38 
C.F.R. § 4.85 et. seq (1999)).

The evaluations derived from the rating schedule are intended 
to make proper allowance for improvements by hearing aids, 
and examinations to determine such improvement are, 
therefore, unnecessary. 38 C.F.R. § 4.86 (1998).  Thus, even 
though hearing aids were recommended, the payment of 
additional compensation for the use of assistive devices is 
inconsistent with the purpose of VA compensation.  See 52 
Fed. Reg. 44, 118 (1987). 

In view of the above, the degree of hearing impairment as 
shown by the recent medical findings does not establish a 
level of severity for which a compensable rating is warranted 
under the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
difficulties he experiences in noisy and crowded 
environments, secondary to his hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 


ORDER

An increased (compensable) rating for a hearing loss of the 
left ear is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

